DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This action is responsive to the amendment(s) filed on 12/07/2021. Claims 1-20 are pending and being considered. Claims 1, 11 and 18 are independent. Claims 1, 10-11 and 17-18 are amended. Thus, claims 1-20 are rejected.

Response to Arguments/Remarks
	Applicant’s arguments/remarks filed on 12/07/2021 have been fully considered and are rendered moot in view of new grounds of rejection(s) outlined below. The argument(s) do not apply to the current art(s) being used. Furthermore, 
Title of the invention has been amended. Therefore, objection to the ‘Title of the Invention’ has been waived.

Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 2, 4-5, 7-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lord; John D. (US 2015/0016661 A1), hereinafter (Lord), in view of Tehranchi; Babak et al. (US 2008/0002854 A1), hereinafter (Tehranchi), and further in view of William A. Rozzi (WO 2002/098140 A2), hereinafter (Rozzi).

Regarding claim 1, Lord teaches a method implemented by a computing device, the method comprising: obtaining a carrier object (Lord, Para. [0006], discloses a method that includes receiving an item of content (i.e., hereinafter a carrier object) captured by an electronic device); 
obtaining notification information for embedded hidden information in the carrier object, the notification information being used for instructing a hidden information embedding end to Lord, Para. [0044], discloses to extract ), and embed new hidden information according to the attributes, without modifying the embedded hidden information (Lord, Para. [0009], discloses to process an item of content to extract a first digital watermark layer (i.e., hereinafter embedded hidden information) from the item of content; and, by reference to the extracted first digital watermark, embedding a second digital watermark layer (i.e., hereinafter new hidden information) into the item of content. For example, and as disclosed in Para. [0206], frequency domain and time domain watermarks use some techniques in common, but the repetition and mapping to time and frequency domain locations (i.e., watermark attribute), is of course, different. The resulting watermark signal elements are mapped (e.g., according to a scattering function, and/or differential encoding configuration) to corresponding host signal elements based on the watermark type (i.e., watermark attribute) and protocol); and 
embedding the new hidden information in the carrier object without modifying the embedded hidden information based on the notification information (Lord, Para. [0126], discloses that different watermark layers may be discerned from a commonly embedded audio content item by employing different types ).  
Lord fails to explicitly disclose but Tehranchi teaches to parse attributes of at least a part of the embedded hidden information in the carrier object (Tehranchi, Para. [0009], discloses that the embedded watermark(s) are recovered from the content and one or more attributes associated with the recovered watermark(s) are identified, and as disclosed in Para. [0010], wherein the attributes may comprise at least one of a type, payload, number of occurrence, frequency of occurrence, separation, density, quality, duration, extent, scale of the recovered watermarks, or the like), and
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Tehranchi’ into the teachings of ‘Lord’, with a motivation to parse attributes of at least a part of the embedded hidden information in the carrier object, as taught by Tehranchi, in order to 
Lord as modified by Tehranchi fails to explicitly disclose but Rozzi teaches the notification information including starting prefix information, the starting prefix information being used for indicating an existence of the hidden information embedded in the carrier object (Rozzi, PDF Page 6 (First and Second Paragraph), discloses that the color information may include an indicator (i.e., starting prefix information) that can indicate what color information is embedded within the raster image data of a color image file (i.e., the carrier object), where the information is embedded or both, and as disclosed in PDF Page 4 (Second-to-the-Last Paragraph), wherein a variety of steganographic techniques can be used to embed information into raster image data of a color image file); and
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Rozzi’ into the teachings of ‘Lord’ as modified by ‘Tehranchi’, with a motivation wherein the starting prefix information being used for indicating an existence of the hidden information embedded in the carrier object, as taught by Rozzi, in order for a destination device to detect and extract color profile information, by using the indicator, to perform a color rd Paragraph)).

Regarding claim 2, Lord as modified by Tehranchi in view of Rozzi teaches the method of claim 1, wherein Lord as modified by Tehranchi further teaches embedding the new hidden information in the carrier object without modifying the embedded hidden information based on the notification information comprises: determining a first location in which the embedded hidden information is embedded in the carrier object based on the notification information; and embedding the new hidden information in a second location of the carrier object that is different from the first location (Lord, Para. [0126], discloses that before embedding a watermark (e.g., as part of the embedding process 101a), an item of audio content can be processed using a suitably configured detector to detect the presence of any pre-embedded watermarks in the audio content item. If any pre-embedded watermarks are detected (i.e., associated with the watermark identifying information (e.g., watermark ID), as disclosed in Para. [0109 & 0124]), a watermark to be embedded into the audio content item (e.g., as part of the embedding process 101a) can be synchronized with the pre-embedded watermark and, once synchronized, embedded into the audio content item. For example, as disclosed in Para. [0206], frequency domain and time domain watermarks use some techniques in common, but the repetition and mapping to time and frequency domain locations, is of course, different. And as further disclosed in Tehranchi Para. [0036], the relative locations of the embedded/recovered watermarks).  


Regarding claim 4, Lord as modified by Tehranchi in view of Rozzi teaches the method of claim 1, wherein Lord further teaches further comprising parsing the embedded hidden information from the carrier object based on the notification information (Lord, Para. [0126], discloses that an item of audio content can be processed using a suitably configured detector to detect the presence of any pre-embedded watermarks in the audio content item, and as disclosed in Para. [0030], wherein an identifying information corresponds to the embedded watermark).  

Regarding claim 5, Lord as modified by Tehranchi in view of Rozzi teaches the method of claim 4, wherein Lord further teaches parsing the embedded hidden information from the carrier object based on the notification information comprises: determining whether embedded hidden information exists in the carrier object; and parsing the embedded hidden information is parsed from the carrier object based on the notification information if affirmative (Lord, Para. [0126], discloses that an item of audio content can be processed using a suitably configured detector to detect the presence of any pre-embedded watermarks in the audio content item, and as disclosed in Para. [0237], if the watermark detection process ).  

Regarding claim 7, Lord as modified by Tehranchi in view of Rozii teaches the method of claim 1, wherein Lord further teaches obtaining the notification information for the embedded hidden information in the carrier object comprises: obtaining the notification information that exists as a separate message; or extracting the notification information from the carrier object (Lord, Para. [0044], discloses to extracting information (e.g., identifying information, synchronization information, etc.) from the uploaded content […]. The process of extracting information may include extracting auxiliary data (e.g., embedded by one or more digital watermark embedding processes), content fingerprint extraction and matching, or the like or any combination thereof).  

Regarding claim 8, Lord as modified by Tehranchi in view of Rozzi teaches the method of claim 1, wherein Lord further teaches the notification information comprises hidden information metadata (Lord, Para. [0158], discloses that metadata to be associated with the watermark identifying information (e.g., watermark ID). If the metadata is stored separately from the watermark ID, then association with the watermark ID can be made using any suitable approach), 
Lord fails to disclose but Tehranchi further teaches the hidden information metadata being used for describing the attributes of the embedded hidden information (Tehranchi Para. [0154 & 0188], during the embedding process, watermark metadata files are usually generated and stored at a ConfirMedia database that contains certain attributes of the particular embedding).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Tehranchi’ into the teachings of ‘Lord’, with a motivation to describe the attributes of the embedded hidden information, as taught by Tehranchi, in order to perform signal (or content) continuity assessment in accordance with the one or more identified attributes; Tehranchi, Abstract.

Regarding claim 9, Lord as modified by Tehranchi in view of Rozzi teaches the method of claim 8, wherein Lord further teaches the hidden information metadata comprises at least one of (Lord, Para. [0044], discloses that the metadata associated with information extracted (e.g., identifying information (i.e., watermark ID), synchronization information, etc.) from the particular instance of the uploaded content, and as disclosed in Para. [0159-0160], examples of types of metadata): a type of the embedded hidden information (Lord, Para. [0206 or 0219], discloses watermark type); a level of the embedded hidden information (Lord, Para. [0222], discloses that for quantized feature embedding, the quantization level is determined for features at embedding locations, or as disclosed in Para. [0159], generation of a log of expected signal strength of the embedded watermark, to facilitate embedding of multiple watermark layers into the content, etc.); an amount of the embedded hidden information (Lord, Para. [0159], discloses examples of types of metadata such as the aforementioned time codes, and/or timestamps, timestamp ranges, etc., indicating (e.g., ); and description information of the embedded hidden information (Lord, para. [0206], discloses frequency domain and time domain watermarks).  
Lord fails to disclose but Tehranchi further teaches an order in which the embedded hidden information is embedded in the carrier object (Tehranchi, Para. [0113], discloses that once serial number- or counter-carrying watermarks are embedded into the host content in a predefined sequence, their detection from a received host signal in any order other than the embedded sequence would indicate possible alterations or tampering);
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Tehranchi’ into the teachings of ‘Lord’, with a motivation to provide an order in which the embedded hidden information is embedded in the carrier object, as taught by Tehranchi, in order to perform signal (or content) continuity assessment using embedded watermarks; Tehranchi, Para. [0002].

Regarding claim 10, Lord as modified by Tehranchi in view of Rozzi teaches the method of claim 1, wherein Lord further teaches the notification information further comprises at least one of: a capacity type of hidden information that is embeddable (Lord, Para. [0125], discloses that the watermark embedding techniques used to embed different watermark layers may be of the same type (e.g., including time-domain watermark embedding, frequency-domain watermark embedding in the human auditory range, frequency-domain watermark embedding in the ultrasonic range, etc.), ); length information of hidden information metadata (Lord, Para. [0109], discloses that the watermark sequence length may be as much as a couple of seconds); verification information for the notification information (Lord, Para. [0124], discloses that the auxiliary data conveyed by the first watermark layer may include a first item of identifying information (e.g., a first watermark ID), etc. Likewise, the auxiliary data conveyed by the second watermark layer may, for example, include a second item of identifying information (e.g., a second watermark ID), […] or any other information or metadata as described herein, or the like or any combination thereof).  

Regarding claims 11-13 and 15-17, the claims are drawn to one or more computer readable media corresponding to a method of using same as claimed in claims 1, 5, 7 and 8-10, respectively. Therefore, the rejection(s) set forth above with respect to the method claims 1, 5, 7 and 8-10 is equally applicable to the claims 11-13 and 15-17 of the one or more computer readable media, respectively.

Regarding claims 18-19, the claims are drawn to an apparatus corresponding to a method of using same as claimed in claims 1-2, respectively. Therefore, the rejection(s) set forth above with respect to the method claims 1-2 is equally applicable to the claims 18-19 of the apparatus, respectively.

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lord in view of Tehranchi and Rozzi, as applied above, and further in view of .

Regarding claim 3, Lord as modified by Tehranchi in view of Rozzi teaches the method of claim 1, wherein Lord further teaches embedding the new hidden information in the carrier object without modifying the embedded hidden information based on the notification information comprises (Lord, Para. [0126], discloses that before embedding a watermark (e.g., as part of the embedding process 101a), an item of audio content can be processed using a suitably configured detector to detect the presence of any pre-embedded watermarks in the audio content item. If any pre-embedded watermarks are detected (i.e., associated with the watermark identifying information (e.g., watermark ID), as disclosed in Para. [0109 & 0124]), a watermark to be embedded into the audio content item (e.g., as part of the embedding process 101a) can be synchronized with the pre-embedded watermark and, once synchronized, embedded into the audio content item): 
Lord as modified by Tehranchi in view of Rozzi fails to explicitly disclose but Srinivasan teaches determining a first channel used by the embedded hidden information when being embedded in the carrier object based on the notification information (Srinivasan, Para. [0096], discloses an exemplary embedding process, wherein first primary and secondary watermark embedder 254 may compute 322 the offset of the location in uncompressed media data file 202 where the next transaction identifier 226 may be embedded within first channel portion 212 and the next complement of transaction identifier 226 may be embedded within second channel portion 216. For example, as disclosed in Para. [0080], inserting 154 first primary ); 
embedding the new hidden information in the carrier object through a second channel that is different from the first channel (Srinivasan, Para. [0087], discloses that in addition to inserting 154 first primary watermark 214 into first channel portion 212 and first secondary watermark 218 into second channel portion 216, second primary watermark 220 (e.g., asset identifier 228) may also be inserted 154 into first channel portion 212 and second secondary watermark 222 (e.g., the complement of asset identifier 228) may also be inserted into second channel portion 216).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Srinivasan’ into the teachings of ‘Lord’ as modified by ‘Tehranchi’ in view of ‘Rozzi’, with a motivation to provide digital watermarking wherein multiple channels of digital media are embedded with watermarks and watermark complements, in order to allow watermarks to be hidden in multiple locations; Srinivasan, Para. [0002 and 0079].

Regarding claim 20, the claim is drawn to the apparatus corresponding to the method of using same as claimed in claim 3. Therefore, the rejection(s) set forth above with respect to the method claim 3 is equally applicable to the claim 20 of the apparatus.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lord in view of Tehranchi and Rozzi, as applied above, and further in view of Ankit; Anand et al. (US 2017/0154396 A1; Provided by IDS), hereinafter (Ankit).

Regarding claim 6, Lord as modified by Tehranchi in view of Rozzi teaches the method of claim 4, wherein Lord further teaches parsing the embedded hidden information from the carrier object based on the notification information comprises (Lord, Para. [0126], discloses that an item of audio content can be processed using a suitably configured detector to detect the presence of any pre-embedded watermarks in the audio content item): 
Lord as modified by Tehranchi in view of Rozzi fails to explicitly disclose but Ankit teaches converting notification information in a hexadecimal data format into notification information in a binary data format (Ankit, Para. [0061], discloses that an extraction module or other appropriate component within the steganography system retrieves the secret key (i.e., hereinafter notification information) and converts it into binary form. For example as disclosed in Para. [0030], assume that the secret key (K) 16 is "DOG." As illustrated in the chart 20 in FIG. 2, each character 22 of the secret key (K) 16 has an ASCII value 24 and a corresponding binary representation 26. Therefore, the secret key (K) 16 in binary form is represented as 110010011011111100111); and
parsing the embedded hidden information from the carrier object according to the notification information in the binary data format (Ankit, Para. [0026, 0034 & 0045], discloses that flag information, together with the retrieved secret key (in binary ).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Ankit’ into the teachings of ‘Lord’ as modified by ‘Tehranchi’ in view of ‘Rozzi’, with a motivation to parsing the embedded hidden information from the carrier object according to the notification information in the binary data format, as taught by Ankit, in order to protect data using steganography; Srinivasan, Para. [0002 and 0079].

Regarding claim 14, the claim is drawn to the one or more computer readable media corresponding to the method of using same as claimed in claim 6. Therefore, the rejection(s) set forth above with respect to the method claim 6 is equally applicable to the claim 14 of the one or more computer readable media.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose telephone number is 571-272-1239. The examiner can normally be reached on 8AM-4PM (EST) Monday-Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 571-272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI CHEEMA/
Examiner, Art Unit 2496


/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496